Citation Nr: 0504280	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant has alleged active duty service for her 
deceased husband during World War II from June 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  That decision determined that the appellant's 
deceased spouse did not have the required military service to 
support eligibility for VA death benefits for the appellant.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's  appeal. 

2.  The appellant has provided no valid documentation 
verifying that her spouse had qualifying military service.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA death benefits. 38 U.S.C.A. §§ 101, 107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2004).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40(c) (2004).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  Guerrilla service is established 
if a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2004).  The active 
service in the guerrilla forces will be the period certified 
by the service department. 38 C.F.R. § 3.41(d) (2004).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2004).

In this case, pursuant to the appellant's claim for death 
benefits, the RO contacted the United States Army for 
verification of the appellant's spouse's claimed service 
dates, from June 1943 to February 1946.  In July 2002, the 
service department certified that the appellant's deceased 
spouse had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  

As verification of her claim for veteran status for her 
deceased spouse, the appellant has submitted several 
documents certifying her husband's military status from the 
General Headquarters, Armed Forces of the Philippines.  
However, under the provisions of 38 C.F.R. § 3.203, the only 
valid evidence of service are documents issued by a United 
States service department.  A determination by the service 
department to this effect is binding on VA.  See generally 
Spencer v West, 13 Vet. App. 376 (2000).  Moreover, the 
appellant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board finds, therefore, that the appellant's spouse had 
no qualifying service in the United States Armed Forces, and 
that he was not a "veteran" for VA benefits purposes under 
the laws administered by VA.  As the law and not the evidence 
of record is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159 (d).  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of veteran status, the Board finds 
that VCAA does not apply.


ORDER

The appellant has not met the basic eligibility requirements 
for VA death benefits, and the appeal is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


